Citation Nr: 0116440	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-17 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2001 the Board remanded the case to the RO for 
additional development.


REMAND

The Board notes that the January 2001 remand provided 
specific instructions to the RO, including to conduct 
additional development as required by VA Adjudication 
Procedure Manual M21-1 (M21-1), make a specific determination 
as to whether the veteran was exposed to a stressor or 
stressors in service, to obtain a VA medical opinion, and to 
re-adjudicate the matter on appeal.  A review of the record 
reveals requested action has not been performed.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, this matter must again be remanded to the 
RO for further development. 

In addition, the Board notes the veteran is seeking 
entitlement to service connection for PTSD secondary to 
personal trauma.  In this regard, the Court has held that 
M21-1, Part III, 5.14c (Feb. 20, 1996), provided substantive 
rules in which VA has undertaken a special obligation to 
assist a claimant in producing corroborating evidence of an 
in-service stressor in personal-assault cases.  See Patton v. 
West, 12 Vet. App. 272, 280 (1999).  The Court referred to 
specific M21-1 provisions as substantive rules including 
statements as to the need to investigate possible alternative 
sources of corroborating evidence and comments of behavior 
changes occurring at the time of the claimed incident may be 
considered an indication of the occurrence of an in-service 
stressor.  

Although the RO received no response from the veteran from a 
February 2001 request for information concerning alternative 
sources of evidence, the Board notes that lay statements 
dated in December 1987 and January 1988, provided in support 
of a previous claim for VA benefits, indicate a change in the 
veteran's behavior during active service.  The Board finds 
this evidence should be considered by the RO upon re-
adjudication.

The Board also notes that in February 2001 the RO requested 
the veteran's service personnel records but that the record 
presently before the Board does not indicate a response to 
that request has been received.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), redefined the obligations of VA with respect to 
the duty to assist and requires VA make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Therefore, the Board finds additional efforts are 
required to attempt to obtain the veteran's service personnel 
records.  

The Board further notes that in May 2001 the veteran 
submitted a copy of a June 1999 VA medical report which noted 
documents in the veteran's possession had been reviewed, 
including service medical records indicating report of a 
sexual assault.  The record does not indicate this report was 
previously considered by the RO.  VA regulations provide that 
pertinent evidence received by the Board must be referred to 
the RO for review and preparation of a supplemental statement 
of the case unless RO consideration is expressly waived by an 
appellant.  See 38 C.F.R. § 20.1304 (2000).  As the veteran 
has not waived RO consideration, the case must be remanded to 
the RO for additional development.

The record also shows the veteran has received treatment for 
psychiatric disorders at VA medical facilities and indicates 
additional pertinent VA medical reports may exists that have 
not been requested by the RO.  The Board finds the veteran's 
VA treatment records should be obtained for an adequate 
determination of the matter on appeal.  VA medical records 
are held to be within the Secretary's control and are 
considered to be a part of the record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of treatment 
received related to his PTSD and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  

The RO is specifically requested to 
obtain copies of any VA treatment records 
related to the matter on appeal.  All 
pertinent records obtained should be 
added to the claims folder.

2.  The RO should make additional efforts 
to obtain the veteran's service personnel 
records.  These efforts should continue 
until the documents are received, the RO 
is reasonably certain that such records 
do not exist, or the RO is reasonably 
certain that further efforts to obtain 
those records would be futile.  All 
pertinent evidence received should be 
associated with the claims file.

3.  The RO should conduct all additional 
development as required by the M21-1.  
The RO should give the veteran an 
appropriate time period within which to 
respond to any request for additional 
information.  All pertinent evidence 
received should be associated with the 
claims file.

4.  Following completion of the above 
development, the RO must make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record. See Patton, supra.

5.  Thereafter, the claims file and the 
new evidence must be reviewed by a VA 
examiner for an opinion as to the 
veteran's claimed disability.  If 
possible, the case should be returned to 
the March 1999 VA psychiatrist for 
clarification of the provided opinion.  If 
the previous psychiatrist is no longer 
available, the claims folder and a copy of 
this remand should be made available to 
and reviewed by another VA psychiatrist.  
Any examinations, tests, or studies 
necessary for an accurate assessment 
should be conducted.  A complete rationale 
for any opinion rendered should be 
provided.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO must review the record 
and re-adjudicate the issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




